ORDER

PER CURIAM.
Claimant appeals from the order of the Labor and Industrial Relations Commission affirming the decision of the Administrative Law Judge denying compensation. We affirm. The findings and conclusions of the Commission .are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
Respondent’s motion to strike claimant’s amended brief and to dismiss the appeal is denied.